In a proceeding to settle an executor’s account, a claimant appeals, as limited by her brief, from so much of a decree of the Surrogate’s Court, Westchester County, entered October 5, 1965 upon a decision of the court after a nonjury trial, as disallowed her claim in the sum of $25,910 for domestic and home nursing services allegedly performed by her at the request of and for the decedent, her uncle, for approximately 16 years prior to his death, upon his alleged promise that he would provide for her. Decree, insofar as appealed from, affirmed, without costs. In our opinion, the Surrogate was fully warranted in finding that the testimony offered in support of appellant’s claim fell far short of being clear and convincing, as required in such a ease. (McKeon v. Van Slyck, 223 N. Y. 392, 397-398; Rosseau v. Rouss, 180 N. Y. 116, 121; Kearney v. McKeon, 85 N. Y. 136, 139-140; Matter of Kane, 236 N Y S 2d 975, 976.)
Ughetta, Acting P. J., Christ, Hill, Rabin and Benjamin, JJ., concur.